FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D21-135
                  _____________________________

ORLAN L. HAGINS,

    Appellant,

    v.

MARK S. INCH, Secretary,
Florida Department of
Corrections,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

                        September 22, 2021


PER CURIAM.

     Orlan L. Hagins seeks review of the trial court’s dismissal of
his complaint for a writ of mandamus. The trial court’s sole basis
for dismissal was untimeliness. In the complaint, Hagins
challenged his loss of gain time as the result of disciplinary
proceedings conducted by the Florida Department of Corrections.
The department had denied his administrative appeal on June 12,
2020. Hagins certified that he placed the complaint in the hands
of prison officials for filing on July 13, 2020. However, there is an
initialed institutional mail stamp on the first page of the complaint
that was filed with the trial court clerk. The date with the stamp
shows Hagins did not turn over the complaint to officials for
mailing until July 15, 2020.

     The institutional stamp, with initials and date, is enough to
make the stamp-date, and not Hagins’s certified date, the
presumptive filing date. See Fla. R. App. P. 9.420(a)(2)(A)
(providing for presumption of filing “on the date the inmate places
[a legal document] in the hands of an institutional official for
mailing”); Fla. R. App. P. 9.420(a)(2)(B) (providing for the inmate’s
certified date to be the presumptive filing date only if the
“institution does not have a system designed for legal mail” or “the
institution’s system does not provide for a way to record the date”);
cf. Simmons v. State, 293 So. 3d 604, 606 (Fla. 1st DCA 2020)
(stating that for the purpose of applying the presumption of rule
9.420(a)(2)(B), “an institutional stamp along with the date and
officer’s initials” is “sufficient to prove that the institution had a
system in place for legal mail, that the institution recorded the
date the legal mail was provided, and that the appellant used that
system”).

     Hagins failed to submit any evidence that Florida State
Prison’s mail procedures did not operate correctly or that the
stamp and date were not authentic. Cf. Crews v. Malara, 123 So.
3d 144, 146–47 (Fla. 1st DCA 2013); see Rivera v. Dep’t of Health,
177 So. 3d 1, 2–3 (Fla. 1st DCA 2015). July 15, 2020, the
presumptive filing date of Hagins’s complaint challenging his
disciplinary proceedings, is more than thirty days after the final
denial of his administrative appeal on June 12, 2020. The trial
court correctly dismissed the complaint as time barred. See
§ 95.11(8), Fla. Stat. (2020) (barring action “challenging prisoner
disciplinary proceedings” that is commenced more than thirty days
“after final disposition” on those proceedings); see also Jackson v.
Dep’t of Corr., 303 So. 3d 1014 (Fla. 1st DCA 2020).

    AFFIRMED.

ROWE, C.J., and ROBERTS and TANENBAUM, JJ., concur.




                                  2
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Orlan L. Hagins, pro se, Appellant.

Ashley Moody, Attorney General, and Kelly R. Forren, Assistant
Attorney General, Tallahassee, for Appellee.




                                3